DETAILED ACTION
This is in response to the applicant’s communication filed on 5/17/21 wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: “receive, by the ledger, data from a telematics control unit (TCU) of the vehicle during the a duration of the rental agreement” should read “receive, by the ledger, data from a telematics control unit (TCU) of the vehicle during a duration of the rental agreement.”  Appropriate correction is required.  Claims 8 and 15 are objected to on a similar basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 8 and 15 recite a method and a computer readable medium, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of receive a request to rent a first vehicle; store, based on receiving the request, a rental agreement for the vehicle as a transaction; receive, by the ledger, data during the a duration of the rental agreement; store the data, wherein an owner of the vehicle is prevented from remotely controlling a first set of functions of the vehicle during the duration of the rental agreement, and is also prevented from accessing the data; and enable, based on the data, to perform remote control of the first set of functions of the vehicle are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The Specification states that it is directed to vehicle rentals, which are commercial interactions.  Specification ¶6.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a processor, a memory, a node in a distributed ledger network, a ledger of the distributed ledger network, a telematics control unit (TCU) of the vehicle, and a first device.  The computer components are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receive” and “store” limitation may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea when considered both individually and as a whole.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the receiving, storing, and enabling steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving” and “storing” limitation) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying storing information in memory as WURC).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 9-14, and 16-20 merely add further details of the abstract steps/elements recited in claims 1, 8, and 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 9-14, and 16-20 are also non-statutory subject matter.

Dependent claims 2, 9, and 16 further limit the abstract idea by introducing the elements of receiving data, determining that the first device has been enabled to perform a function, and performing the function, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 10, and 17 further limit the abstract idea by introducing the element of performing a function, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4, 11, and 18 further limit the abstract idea by introducing the elements of receiving a request for assistance and enabling the first device to perform a function, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5, 12, and 19 further limit the abstract idea by introducing the elements of a determination that the vehicle has performed an action in violation of the rental agreement, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6, 13, and 20 further limit the abstract idea by introducing the elements of enabling the device to control a set of functions during the rental agreement, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7 and 14 provide further descriptive limitations of elements describing the ledger as a blockchain ledger, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turato (US 20190259093), in view of Turner et al. (US 20160163138), and further in view of Liffman et al. (US 20200269861).

Referring to claim 1:
Turato discloses a system comprising: a processor; and a memory storing computer-executable instructions, that when executed by the processor {Turato [0017][0026][0048]; the invention may be implemented in the form of computer-executable instructions, such as program code or program modules, being executed by a computer, virtual computer, or computing device [0048]}, cause the processor to: 

receive, by a node in a distributed ledger network, a request to rent a first vehicle {Turato [0039]; For a reservation system, as seen in FIG. 7, a customer initiates a reservation transaction 210, which launches into an internal private blockchain structure [0039]}; 

store, based on receiving the request, a rental agreement for the vehicle as a transaction on a ledger of the distributed ledger network {Turato [0039][0040]; A reservation block 220 containing all pertinent data concerning the reservation contract is created [0039]}; 

receive, by the ledger, data from a telematics control unit (TCU) of the vehicle during the a duration of the rental agreement {Turato [0017][0030]; During use, as described above, the connected vehicle (or a TCU or a similar unit in the vehicle) provides various information to the fleet management system [0030]}; 

store the data on the ledger {Turato [0030][0041]; A rental block containing all pertinent data for the rental transaction is created as part of the blockchain 320. After validation, the rental block contains contractual details, elements, and rental functions and capabilities 322, such as, but not limited to, vehicle lock/unlock, gate exit activation indicators, transaction timer (e.g., days/hours/minutes), and ancillary services or products [0041]}, 

Turato discloses a vehicle rental system (abstract).  Turato does not disclose wherein a first device associated with an owner of the vehicle is prevented from remotely controlling a first set of functions of the vehicle during the duration of the rental agreement . . .; and enable, based on the data from the TCU of the vehicle, the first device to perform remote control of the first set of functions of the vehicle.  

However, Turner discloses a similar system for transitioning control over one or more functions of a rental unit to a user (abstract).  Turner discloses wherein a first device associated with an owner of the vehicle is prevented from remotely controlling a first set of functions of the vehicle during the duration of the rental agreement . . . {Turner [0026]; The automated functions may be transferred or otherwise transitioned from owner access (e.g., via owner device 113) to traveler access (e.g., via traveler device 110) as denoted by dashed arrow 120a. The automated functions, as will be described below in FIG. 3, may be unlocked U for the traveler 101 and owner access to those automated functions may be locked L for a period of time, such as the duration of traveler's 101 stay at the rental [0026]}; and 
enable, based on the data from the TCU of the vehicle, the first device to perform remote control of the first set of functions of the vehicle {Turner [0026][0052]; At a stage 712, on occurrence of an event, such as the traveler 101 departing the rental at the end of the stay (e.g., check-out time) or an emergency at the rental 120, access to the automated function may re-transition back to owner access from traveler access [0052]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the rental system disclosed in Turato to incorporate preventing and enabling owner control as taught by Turner because this would provide a manner for providing renter access to available functions without conflicting owner access (Turner [0004]), thus aiding the user by increasing renter privacy and access.

Turato, as modified by Turner discloses a vehicle rental system.  Turato, as modified by Turner, does not disclose wherein the first device is also prevented from accessing the data on the ledger.

However, Liffman discloses a similar system for smart vehicle access (abstract).  Liffman discloses wherein the first device is also prevented from accessing the data on the ledger {Liffman [0067]; Storing the access agreement in a decentralized distributed database can also provide privacy benefits, as the identity of the owner of the smart vehicle 430 and the identity of a party requesting access to the smart vehicle 430 may not be publically displayed by the decentralized distributed database, thereby allowing one or both parties to remain anonymous [0067]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the rental system disclosed in Turato and Turner to incorporate preventing user access to data as taught by Liffman because this would provide a manner for providing privacy to users (Liffman [0067]), thus aiding the user by increasing information security.

Referring to claim 2:
Turato, as modified by Turner and Liffman, discloses receive, from the [first] device, an instruction to perform a first function of the first set of functions; and determine, by the distributed ledger network that the [first] device has been enabled to perform the first function; perform the first function at the vehicle {Turato [0028][0041]; access may be permitted if the user is a pre-authorized registered user, and presents a general access code or authorization to the vehicle [0028] where Examiner notes that the device that is used in Turato is the device of the renter, not the first device of the owner}.

Turato, as modified by Turner and Liffman, discloses that the device is the first device of the owner {Turner [0026]; where the owner has access to the automated functions}.

Referring to claim 3:
Turato, as modified by Turner and Liffman, discloses automatically perform, by the node of the distributed ledger network and based on the data from the TCU, a first function of the first set of functions at the vehicle {Turato [0028][0039]-[0041]; after receiving an access request from a user, the vehicle (i.e., through TCU or similar unit) electronically communicates with the fleet management system to confirm whether or not to allow access [0028]}.

Referring to claim 4:
Turato, as modified by Turner and Liffman, discloses wherein the request to rent the vehicle is received from a second device of a user, and wherein the computer-executable instructions further cause the processor to: receive, from the second device, a request for assistance {Turato [0028]-[0031]; The user can establish connection directly with the fleet management system or an road-side assistance or emergency response team or service, and request assistance [0031]}.

Turato, as modified by Turner and Liffman, discloses enable, based on the request for assistance, the first device to perform remote control of the first set of functions [of the vehicle] {Turner [0052]; on occurrence of an event, such as the traveler 101 departing the rental at the end of the stay (e.g., check-out time) or an emergency at the rental 120, access to the automated function may re-transition back to owner access from traveler access (e.g., credentials changed, codes changed, etc.) [0052] where Examiner notes that Turato discloses that the rented item is a vehicle, as stated above}.

Referring to claim 5:
Turato, as modified by Turner and Liffman, discloses wherein enabling the first device to perform remote control of the first set of functions of the vehicle, is based on a determination {Turner [0052]; on occurrence of an event, such as the traveler 101 departing the rental at the end of the stay (e.g., check-out time) or an emergency at the rental 120, access to the automated function may re-transition back to owner access from traveler access (e.g., credentials changed, codes changed, etc.) [0052] where Examiner notes that Turato discloses that the rented item is a vehicle, as stated above}.

Turato, as modified by Turner and Liffman, discloses wherein the determination is that the vehicle has performed an action that is in violation of the rental agreement {Liffman [0066]; a determination made by the smart vehicle 430 that operation of the smart vehicle 430 violates a specified threshold for operation of the smart vehicle. Specific thresholds may include for example, a maximum speed, a maximum acceleration, a maximum deceleration, a minimum distance to a neighboring object, a location that is out of a predefined boundary, an environmental condition or a price surge (e.g., the cost of the current action exceeds an authorized cost) [0066]}.

Referring to claim 6:
Turato, as modified by Turner and Liffman, discloses wherein the first device is enabled to remotely controlling a second set of functions of the vehicle during the duration of the rental agreement {Turner abstract and [0026]; An owner of the rental unit may have access to some or all of the home automation functions blocked during the traveler's stay at the rental unit[abstract] and where [0026] indicates access credentials for access to automated functions available to traveler 101 are activated while owner access to those automated functions may be locked; therefore, the owner is enabled to retain control of some automated functions and where Examiner notes that Turato discloses that the rented item is a vehicle, as stated above }.

Referring to claim 7:
Turato, as modified by Turner and Liffman, discloses wherein the ledger is a Blockchain ledger {Turato [0036]-[0040]; blockchain ledger [0040]}.

Referring to claims 8-14:
Claims 8-14 are rejected on a similar basis to claims 1-7.

Referring to claims 15-20:
Claims 15-20 are rejected on a similar basis to claims 1-6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
V. Valaštín, K. Košt’ál, R. Bencel and I. Kotuliak, "Blockchain Based Car-Sharing Platform," 2019 International Symposium ELMAR, 2019, pp. 5-8, doi: 10.1109/ELMAR.2019.8918650.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689